Citation Nr: 0814179	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for joint aches.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for fatigue.

8.  Entitlement to service connection for sleep problems.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had service in the Army National Guard from 
November 7, 1970 to December 6, 1990, and active service from 
December 7, 1990 to May 18, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

In the January 2005 statement of the case, the May 2006 
supplemental statement of the case, and the March 2008 
Informal Hearing Presentation, the claims for service 
connection for joint aches, headaches, fatigue, and sleep 
problems had been characterized as due to an undiagnosed 
illness.  However, the veteran's DD-214 shows no foreign 
service, specifically no service in the Southwest Asia 
Theater of operations during Operation Desert Shield/Desert 
Strom.  In addition, the veteran had verified at his April 
2005 RO hearing that he had not served in Southwest Asia.  
Therefore, the provisions of 38 C.F.R. § 3.317, compensation 
for certain disabilities due to undiagnosed illnesses, are 
not applicable to the veteran's claims.  As a consequence, 
the issues are as characterized on the title page of this 
decision.

The issues of entitlement to service connection for back 
pain, depression, headaches, fatigue, and sleep problems are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have any chronic hearing loss 
disability that has been related to his service.

2.  The veteran does not have any tinnitus that has been 
related to his service.


3.  Joint aches have not been related to the veteran's period 
of service and are not shown to have manifested to a 
compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1.  A chronic hearing loss disability was not incurred in or 
aggravated by service, and a sensorineural hearing loss 
disability may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Chronic tinnitus was not incurred in or aggravated by 
service, nor may tinnitus, as an organic disease of the 
nervous system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

3.  Joint aches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 2003 and February 2004, prior tot the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2006 and July 2006 should his service 
connection claims be granted.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA has obtained the veteran's National Guard 
service medical records.  VA requested the veteran's active 
duty records dated from December 1990 to May 1991 from the 
service department which indicated that the records could not 
be located.  The Board is aware that in such a situation it 
has a heightened duty to assist a claimant in developing his 
or her claim.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA also requested additional treatment 
records from the veteran's private physician who replied that 
he did not have any additional records to submit.  The Board 
finds that VA is not obligated to obtain medical examinations 
in this case because the evidence does not establish that the 
veteran suffered an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4).  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled or died from an injury in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis or organic diseases of 
the nervous system, (e.g., sensorineural hearing loss and 
tinnitus), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.  
However, presumptive periods do not apply for either ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Hearing loss and tinnitus

The veteran claims that he has hearing loss and tinnitus due 
to exposure to acoustic trauma from repairing ranges, 
generators, light equipment, and working around armory 
vehicles during service.  He also contends that he was around 
tanks and guns and firing ranges as a platoon sergeant.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).

The veteran's service medical records are completely silent 
as to any complaints of or treatment for any hearing loss or 
tinnitus.  The entrance examination of November 1970; the 
periodic examinations of July 1974, March 1978, March 1982, 
February 1986, October 1987, June 1990; and the separation 
examination of April 1991, were all within normal limits in 
this regard.

Post-service VA and private treatment records are also silent 
at to any findings, complaints, treatments, or diagnoses of 
hearing loss or tinnitus.

As there are no diagnoses of hearing loss or tinnitus, 
service connection is unwarranted.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has a hearing loss disability or tinnitus.

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims for hearing loss and tinnitus must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Joint Aches

The veteran contends that he has joint aches that are related 
to his service.

The veteran's service medical records include a November 1970 
report of medical history which reflects complaints of 
swollen or painful joints.  However, the physician who 
performed the entrance examination of November 1970 noted 
that the veteran did not have any significant joint problems.  
In addition, the periodic examinations of July 1974, March 
1978, March 1982, February 1986, October 1987, June 1990; and 
the separation examination of April 1991, were all within 
normal limits in this regard.

VA medical records dated in April 2004 reflect a diagnosis of 
arthralgias.  A December 2004 report reflects that the 
veteran had swelling and pain in his knees.  In January 2005, 
his condition was diagnosed as degenerative joint disease.

After careful review of the evidence of record, it is found 
that entitlement to service connection for joint aches has 
not been established.  While this condition has been 
diagnosed, there is no evidence of chronicity in service, and 
there is no evidence to suggest that it is otherwise related 
to his periods of service.  Nor is there any evidence that 
suggests that this condition had developed to a compensable 
degree within one year of his release from active service.  
In fact, the post-service medical records are negative for a 
diagnosis of degenerative joint disease until many years 
after separation.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
service connection for joint aches cannot be awarded.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his joint 
aches or degenerative joint disease, began during, or is a 
result of, his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for joint aches is denied.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran contends he injured his back at least twice 
during active duty, including February 1991 when he moved a 
toolbox and felt a pop in his back.

The veteran's service medical records are negative for 
treatment of any back disability.  However, he submitted a 
"buddy" statement from an individual with whom he had 
served between 1990 and 1991.  D.M.C. stated that during 
training operations at Ft. Hood, Texas, the veteran had been 
off-loading military camouflage netting when he had turned 
the wrong way and hurt his back.  He also noted that the 
veteran had reported this injury at the time.

Post-service medical records include a private medical report 
dated in April 2003 which reflects that the veteran sought 
treatment after lifting a desk and hurting his back.

VA medical records show treatment of chronic low back pain.  
A November 2003 report notes a ten year history of chronic 
low back pain.  In December 2003, the veteran's back showed 
evidence of degenerative changes.  An April 2004 MRI of the 
back evidenced Grade I spondylolisthesis of the L5 vertebral 
body.  Records dated in April 2006 reflect a diagnosis of 
chronic low back pain.  The Board finds that an examination 
of the veteran's back would be helpful in this case before a 
final determination of his claim can be made.

Finally, the law provides that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
the present case, as the veteran has claims for service 
connection for depression, headaches, fatigue, and sleep 
problems which he contends may be due to his back disability, 
the Board cannot proceed with these  claims until there has 
been final adjudication of the veteran's claim for service 
connection for back pain.  Thus, adjudication of the claims 
for depression, headaches, fatigue, and sleep problems will 
be held in abeyance pending further development and 
adjudication of the veteran's claim for service connection 
for back pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination to determine 
the nature and etiology of any back 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current back disability.

b)  If the veteran has a current back 
disability, is it at least as likely as 
not (50 percent probability or more) to 
have been incurred in service?

c)  If any back disability, to include 
spondylolisthesis, pre-existed service, 
then is it at least as likely as not (50 
percent probability or more) that such 
disability was aggravated in service, 
beyond the natural progression of the 
disease?

Any further special studies must be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

2.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for back pain, 
depression, headaches, fatigue, and sleep 
problems must be readjudicated.  If any of 
the claims remain denied, the veteran and 
his representative must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


